Citation Nr: 0513552	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for a rash of the lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Board first considered this appeal in February 
2001, but a remand was required for compliance with the newly 
enacted Veterans Claims Assistance Act of 2000 (the VCAA).  
The matter was returned to the Board and additional 
development was undertaken to assist in substantiating the 
veteran's claims.  In September 2003, however, the appeal 
again required remand to the RO as the Board's development 
authority was invalidated by the United States Court of 
Appeals for the Federal Circuit.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  The appeal has now been properly returned to the 
Board for further appellate consideration.

The Board notes that the issue of entitlement to service 
connection for hypertension was previously before the Board.  
In a January 2004 rating decision, however, the RO granted 
compensation benefits for hypertension by finding that 
hypertension was service-connected.  As such, the issue is no 
longer on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served honorably in the United States Army 
and earned a parachutist badge by performing the duties of a 
paratrooper.

3.  The veteran has chronic post-traumatic changes of the 
lumbar and cervical spine consistent with repeated impact 
activity experienced by a paratrooper.

4.  The veteran experiences residuals of in-service back 
injuries.

5.  The veteran does not have a skin disorder that began 
during service or as a consequence of service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A rash of the lower extremity was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Back Disability

The evidence of record shows that the veteran served 
honorably in the United States Army and earned a parachutist 
badge by performing the duties of a paratrooper.  He was 
treated for low back pain on one occasion during service and 
was discharged in December 1970 without a diagnosis of a back 
disability.  The veteran credibly testified that he has 
experienced periodic back pain since his period of active 
service.  

Medical evidence from the veteran's private orthopedic 
surgeon reveals that the veteran had compressive lipping of 
the vertebral bodies, degenerative disc disease, and a large 
herniated disc at L5-S1.  He has undergone several surgical 
procedures over the years to alleviate back and neck pain.  
In August 2004, the orthopedic surgeon opined that the 
chronic post-traumatic changes in the cervical and lumbar 
spine seen on x-ray were consistent with repeated compressive 
impact activity and similar to x-rays observed of other 
former paratroopers in the military.

The veteran underwent VA examination in July 2004.  Following 
the physical examination, the examiner reviewed the veteran's 
claims folder, including private medical treatment records, 
VA treatment records, and service personnel and military 
records, and opined that repeated minor trauma to the spine 
could accelerate or aggravate degenerative disc disease and 
that minor trauma could have predisposed the veteran to the 
significant protrusion of the L5-S1 disc later in life.

Although there is medical evidence of a complaint of low back 
pain once in 1976 associated with physical activity and 
additional complaints of back and neck pain in the 1980's, 
there is no medical evidence to suggest that the veteran's 
degenerative disease of the spine is a result of anything 
other than activities performed during service as a 
paratrooper.  The veteran credibly testified that he 
performed only office work without physical demands following 
service and that his back pain had been periodic since his 
discharge from service.  Thus, when considering the 
activities performed by the veteran during service and the 
medical opinions of record, the Board finds that when 
resolving all reasonable doubt in favor of the veteran, 
service connection must be granted for the residuals of a 
back injury.

Skin Disorder

The record reflects that the veteran presented at the 
dermatology clinic on one occasion during service and was 
found to have tinea versicolor.  The treatment note does not 
mention what area of the body was affected nor is there any 
additional notes to suggest that the veteran developed a 
chronic skin disorder during service.  Upon separation 
examination in December 1970, the veteran's skin was noted to 
be normal and there were no complaints of rashes or other 
manifestations of a skin disorder.

The veteran asserts that he has had various rashes since his 
discharge from service.  Upon VA examination in February 
2002, the veteran had a few lesions of tinea cruris with some 
old hyperpigmentation in the groin and thigh areas.  He also 
had thick, yellowing toenails with a history of treatment for 
onychomycosis.  As such, he was diagnosed as having tinea 
cruris and onychomycosis.  

Upon VA examination in April 2003, there were no lesions 
present.  In July 2003, a VA physician reviewed the entire 
claims folder and opined that there was no evidence of 
treatment for a tineal rash and, as such, it could only be 
speculated whether any complaints of such a rash were related 
to service.

Given the evidence as outlined above, the Board finds that 
the veteran's assertion that he developed a rash in service 
that has been present since that time is not supported by the 
medical record.  Although the veteran is certainly competent 
to state his observations, his statements are not sufficient 
to establish a relationship between current complaints and 
his period of service because laypersons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, the medical evidence shows that 
the veteran did not have a chronic skin disability upon 
discharge from service and he does not have a chronic skin 
disability now that can be linked to the one instance of 
treatment during service.  Consequently, service connection 
for a skin rash of the lower extremity is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in April 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2001 and again in August 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and obtaining medical opinions regarding the etiology of 
diagnosed disabilities.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in 
January 2001.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for residuals of a back injury is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a rash of the lower extremity is 
denied.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


